DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/3/2021 has been entered.
Response to Amendment
	Claims 1-6, 9, 10, 12-15 and 17 have been amended substantially such that the Double Patenting rejections to the claims have been overcome, and as such are withdrawn.
Response to Arguments
Applicant’s arguments, see applicant’s correspondence, filed 6/3/2021, with respect to rejection of claims under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an augmented reality display system…” and “an augmented reality device…” in claim 13 and incorporated by reference into claims 14-16.  In particular, (A) the claim limitations use terms used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function (i.e. “an augmented reality display system”, and “an augmented reality device” – see MPEP configured to be worn on a head of a user proximate the user’s eyes” and “display, by an augmented reality display device”); and (C) the generic placeholders are not modified by sufficient structure, material, or acts for performing the claimed function (i.e. of being worn or displaying).  Without reciting sufficiently definite structures or functions without reciting sufficient structures for performing the functions, the terms are used by applicant as mere placeholders for structure to be interpreted under 35 U.S.C. 112(f). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-6, 9, 10, 12-15 and 17 are allowed.
The following is an examiner’s statement of reasons for allowance:
The cited prior art does not disclose or render obvious the combination of elements recited in the claims as a whole.  Specifically, the cited prior art fails to disclose or render obvious the following limitations:
As per independent claim 1, in addition to the previous office action mailed 4/8/2021, additional prior art which is made of record and considered pertinent to applicant's disclosure includes Krishnan (US 2006/0276710 A1), which discloses selecting a puncture location based on identified positional data relative to a position of an ancillary target anatomy of the patient, where the ancillary target anatomy is a fossa ovalis (Par. 15 of Krishnan: defined area is fossa ovalis; Par. 46: once fossa ovalis has been identified, transseptal puncture may be performed; Par. 47: using fossa ovalis to guide puncture, including displaying virtual fossa ovalis to guide transseptal puncture; Par. 51: once operator has confirmed location of fossa ovalis, needle urged through catheter until tip of needle protrudes through fossa ovalis and into the left atrium), using location and distance information relative to the ancillary target anatomy as the selected puncture location (Par. 51 of Krishnan: once distal tip 70 of catheter 52 is in good contact with fossa ovalis, needle may be urged through catheter and through fossa ovalis), but does not teach or render obvious the combination of limitations recited by claim 1 of applicant.  
In particular, the claimed method for enhancing a surgical procedure, including providing a three-dimensional model of a heart of a patient based on image data of the heart of the patient, identifying positional data corresponding to a first position of at least one target treatment anatomy of the patient relative to a second position of an ancillary target anatomy of the patient 
As per independent claims 13 and 17, the claims are allowed for the same reasons as independent claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BEUTEL whose telephone number is (571)272-3132.  The examiner can normally be reached on Monday-Friday 9:00 AM - 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/WILLIAM A BEUTEL/Primary Examiner, Art Unit 2616